DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 2/22/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 was filed after the mailing date of the Final Rejection on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-10 and 16-19 are allowable. Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 4/22/2020, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected with traverse in the reply filed on 6/16/2020. Applicant is TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Chavka on 2/26/2021.

The application has been amended as follows: 
Regarding claim 9, line 3, the limitation “flexible tubing” has been amended to recite “a flexible tubing”. 

Claim 11 has been amended as follows:
11. A method 
providing the injector of claim 1;
filling [[a]]the reservoir of [[a]]the container with a drug, the reservoir after filling being defined by [[an]]the interior surface of [[a]]the wall of the container, [[an]]the interior surface of [[a]]the septum, and [[a]]the stopper positioned within the container;
the clean barrier exterior to the septum such that the septum and the clean barrier define [[an]]the enclosed clean space disposed between the septum and the clean barrier; and
positioning [[a]]the point of [[a]]the container needle within the enclosed clean space to define [[a]]the storage state, the point of the container needle being configured to be disposed through the septum in [[a]]the delivery state.

Claim 12 has been amended as follows:
12. The method of claim 11,wherein the clean barrier is free from contact with the septum.
Claim 20 is cancelled.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an injector comprising a container, a stopper a fluid delivery system comprising a container needle having a point, a clean barrier wherein the container needle and the clean barrier are configured such that the container needle moves independently of the clean barrier in moving from the storage state to the delivery state in combination with other claimed limitations of claim 1. 
The closest prior art for an injector is Cohen (US 3,557,787) as discussed in Final Rejection mailed on 12/22/2020 including a container, a stopper a fluid delivery system comprising a container needle having a point but is silent regarding a clean barrier wherein the container needle and the clean barrier are configured such that the 
Claims 2-10 and 16-19 being dependent on claim 1 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 2/22/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783